Title: Thomas Jefferson to John Hollins, 18 October 1812
From: Jefferson, Thomas
To: Hollins, John


          Monto Oct. 18. 12. 
          Th:J presents his compliments to mr Hollins & will be very happy to recieve him & his friends on Tuesday. the ride is so short that he will hope the pleasure of seeing them at dinner, & further that his impatience to return to his commercial pursuits will not too much abridge the term of a visit they are so rarely with which too many circumstances concur in rendering rare. he salutes him with frdshp & esteem respect
        